Citation Nr: 0402862	
Decision Date: 01/03/04    Archive Date: 02/11/04

DOCKET NO.  03-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had recognized guerilla service from April 1943 
to May 1945.  He died in June 1976.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
determined that new and material evidence with which to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death had not been received.  


FINDINGS OF FACT

1.  In a September 1977 decision, entitlement to service 
connection for the cause of the veteran's death was denied.  
The RO properly notified the appellant of that decision and 
she did not perfect an appeal.  

2.  Since the September 1977 action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for the cause of the veteran's death, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim, has not been received.


CONCLUSIONS OF LAW

1.  The September 1977 RO decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2003); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2003). 

2.  Evidence received since the final September 1977 
determination wherein the RO denied the claim of entitlement 
to service connection for the cause of death is not new and 
material, and the appellant's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled.  The appellant 
was notified, by means of the discussions in a May 2001 
letter, April 2002 rating decision, and February 2003 
statement of the case (SOC), of the criteria for establishing 
service connection for the cause of the veteran's death, the 
pertinent law and regulations, and the reasons for the denial 
of her claim.  She has been informed, therefore, of what the 
evidence needs to show in order for his claim to be granted.  
VA must also notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This was accomplished by virtue of duty to 
assist letters issued by the RO in May and August 2001, as 
well as the February 2003 SOC.  

The VCAA notification letter sent to the appellant in May 
2001 also properly notified her of her statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That is, even though the letter requested a 
response within 60 days, it also expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's medical records are on file as 
available, as set forth below.  There is no indication of any 
additional and available relevant records that the RO has 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical examination is unnecessary in the present 
case, because the duty to provide a medical examination 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  As 
discussed below, new and material evidence has not been 
presented in this case.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
The requirements of the VCAA have been met.  


II.  Factual Background

The evidence which was of record at the time of the September 
1977 decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is reported 
in pertinent part below.

Review of the veteran's service records reveals an Affidavit 
for Philippine Army Personnel dated in May 1945.  The veteran 
reported his history of service in this form and in the 
affidavit; he did not report any wounds or illnesses.  
Physical examination was essentially normal.

Private medical certifications reflect that the veteran was 
hospitalized for treatment of cardiovascular disease, 
hypertensive, arteriosclerotic and cerebral thrombosis with 
right hemiparesis in June 1963.  In June and July 1970, he 
was hospitalized to treat old CVA, left hemisphere; right 
hemiplegia and hypertension.  

Service connection for hypertensive cardiovascular disease 
with cerebral thrombosis with right hemiparesis was denied 
for in a September 1970 rating action.  

In approximately October 1970, additional service records 
were received which included a Certificate of Relief from 
Active Duty reflecting that at the time of discharge, the 
veteran had a disability described as inguinal hernia.  The 
veteran was afforded a VA examination in December 1970.  
Service connection for inguinal hernia was denied in January 
1971.  A Medical Certificate dated in February 1973 showed 
that the veteran suffered a cerebrovascular accident. 

The veteran died in June 1976 at the age of 54.  The death 
certificate listed the immediate cause of his death as acute 
renal failure due to azotemia.  Service connection was not in 
effect for any conditions at the time of his death.

In October 1976, the appellant filed a service connection 
claim for the cause of the veteran's death.  She filed a 
formal application for dependency and indemnity compensation 
(DIC) or death pension in June 1977. 

In September 1977, the RO denied service connection for the 
cause of the veteran's death.  The appellant did not perfect 
an appeal.  

In February 2001, the appellant filed to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  In support of the claim, she submitted 
duplicate copies of the veteran's death certificate and 
service records.  Also submitted was a VA hospital summary of 
the veteran's treatment from May 1976 until the date of his 
death in June 1976, reflecting final diagnoses of acute 
subdural hematoma, status post craniotomy, acute renal 
failure and azotemia.  

Also received for the file were all available VA records of 
the veteran's hospitalization from May 1976 until the date of 
his death in June 1976 and which reflected that the veteran 
underwent craniotomy due to subdural hematoma, resulting form 
a fall and injury to the head about 9 days prior to 
admission, and also detailed treatment for the renal problems 
discovered during the hospitalization.   


III.  Legal analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a)(b)(d).  In order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for cardiovascular disease may also be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Recent amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the appellant's 
claim, as she filed her attempt to reopen in February 2001.  

The appellant maintains that new and material evidence has 
been submitted with which to reopen and grant her claim of 
entitlement to service connection for the cause of the 
veteran's death.  She argues that the veteran suffered from 
inguinal hernia during service, which she believes is related 
to the cause of his death due to renal failure.  

As noted, in a September 1977 decision, the RO determined 
that service connection for the cause of the veteran's death 
was not warranted.  A June 1978 rating decision clarified 
that there was no indication of treatment for or a diagnosis 
of a kidney disorder during service, or within the 
presumptive period following service.  The appellant did not 
perfect an appeal.  The September 1977 action represents the 
most recent final decision regarding this claim.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Accordingly, 
the Board must review the evidence submitted since the 
September 1977 decision in order to ascertain whether new and 
material evidence has been submitted.  

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matter of 
whether the cause of the veteran's death due to renal failure 
has any relationship to his period of service.  

Since the September 1977 action, essentially the only 
additional evidence which has been submitted for the file, 
which is not duplicative of evidence of record at the time of 
the September 1977 action, consists of the veteran's terminal 
VA hospital records dated from May 1976 until his death in 
June 1976.  This evidence shows treatment for conditions 
diagnosed more than 30 years after service and just prior to 
the veteran's death, including: acute subdural hematoma; 
acute renal failure and azotemia, and support the findings 
made as to the cause of his death as listed in the death 
certificate.  Inasmuch as this evidence was not of record at 
the time of the September 1977 action, it is new.  However, 
neither the VA records or any of the evidence which has been 
added to the record since September 1977 makes any reference 
to service or in any way establishes (or even suggests) that 
there is any etiological relationship between the listed 
causes of his death and service.  

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  The new evidence, the VA medical records, 
are therefore not so significant that they must be considered 
in order to fairly decide the merits of the claim.  Moreover, 
the remainder of the evidence submitted September 1977 is 
either not pertinent to the claim or duplicative of evidence 
already considered by the RO in that final decision.  
Accordingly, none of the evidence submitted since the 
September 1977 decision is both new and material.  

Since September 1977, the appellant has also submitted her 
own statements to the effect that the cause of the veteran's 
death due to renal failure is related to service, 
specifically to inguinal hernia noted at the time of his 
discharge in 1945.  To the extent that the appellant 
continues to contend that this relationship exists, as she 
initially argued in October 1976, this is essentially 
repetitive of statements she previously made.  As such, these 
statements are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, the evidence on file contains no 
medical evidence or opinion which supports the appellant's 
contentions.  The Board also observes that none of the 
evidence of record, either new or old, includes any 
suggestion of an etiological link between the veteran's 
inguinal hernia, reported at the time of his discharge and 
the subsequent development of renal problems.  Laypersons are 
not considered competent to offer medical opinions, and 
testimony, or in this case statements, to that effect do not 
provide a basis upon which to reopen a claim for service 
connection.  See Moray v. Brown, 5 Vet. App. 211 (1993).

In conclusion, the evidence submitted for the record since 
September 1977 fails to constitute evidence bearing directly 
and substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  In this case, upon consideration of the 
totality of the evidence both of record prior to and 
following the RO's September 1977 decision, the Board 
concludes that new and material evidence has not been 
submitted.  The claim may therefore not be reopened.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



